The facts in this case and the questions involved are set forth in the case of Hooley v. State, found in this number of the Abstract, page
It is the contention of the Prosecuting Attorney, counsel for the State, that the record shows that the girls, in West Liberty, were under the observation of the juvenile officer of Logan county, and the court will take judicial knowledge that West Liberty is in Logan county. That there is nothing in the record to show that the school house mentioned therein is not in Logan county, and that if it were shown that the school house, where the offer of -whisky was made, was in Champaign and not in Logan county, yet if the agreement or offer to take and transfer for the purposes alleged in the statute was made in Logan county, as the proof showed, the offense would be complete, and the defendant would be answerable although his acts were consumated in another county.